[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                          FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        APR 13 2000
                                                                     THOMAS K. KAHN
                                       No. 98-5756                        CLERK

                           D.C. Docket No. 82-292-CR-JAG


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

JOSE DUARTE-ACERO,

                                                               Defendant-Appellant.



                     Appeal from the United States District Court
                         for the Southern District of Florida

                                    (April 13, 2000)


Before TJOFLAT, Circuit Judge, FAY, Senior Circuit Judge, and HANCOCK*,
Senior District Judge.
_______________________________________
*Honorable James H. Hancock, Senior U.S. District Judge for the Northern District of Alabama
sitting by designation.

TJOFLAT, Circuit Judge:
       This is an interlocutory appeal of a district court decision denying appellant’s

motion to dismiss an indictment on double jeopardy grounds. See United States v.

Benitez, 28 F. Supp. 2d 1361 (S.D. Fla. 1998). The offenses alleged in the indictment

took place in Colombia, South America, and arose out of a conspiracy to murder two

special agents of the Drug Enforcement Agency (“DEA”). Appellant alleges, and the

Government all but conceeds, that he was convicted in Colombia of the same conduct

alleged in the instant indictment. Appellant argues that the double jeopardy provision

of the International Covenant on Civil and Political Rights (the

“ICCPR”)1 bars his prosecution in the district court.2 We agree with the district

court that this provision constitutes no bar to appellant’s prosecution in the Southern

District of Florida and therefore affirm.

   1
     International Covenant on Civil and Political Rights, opened for signature Dec. 16, 1966, 999
U.N.T.S. 171, 6 I.L.M. 368 (1967) (entered into force Mar. 23, 1976); see also 138 Cong. Rec.
S4783-84 (daily ed. Apr. 2, 1992); 31 I.L.M. 645, 651-60 (1992) (setting out the text of the
reservations, understandings, and declarations that relate to the obligations of the United States
under the ICCPR). Currently, 144 nations are parties to the ICCPR, including Colombia and the
United States. Colombia ratified the ICCPR on October 29, 1969, while, in the United States, it
entered into force on September 8, 1992.
   2
     At the time the instant indictment was returned, appellant was in Colombia. The Government
requested his extradition, but the Colombia courts denied its request, apparently citing the non bis
in idem clause of the extradition treaty then in effect between the United States and Colombia. That
clause precluded extradition if the “offense” for which the United States intended to prosecute the
person (present in Colombia) had already been prosecuted in Colombia. In his motion to dismiss
the instant indictment, appellant cited the policy underlying the non bis in idem clause as an
additional ground for relief. The district court found the policy inapplicable. See Benitez, 28 F.
Supp. 2d at 1364-65. In his appellate brief, appellant relied on that policy, arguing that the doctrines
of international “comity” and “abstention” precluded the instant prosecution. Appellant cites no
authority for this argument. We find none, and therefore reject it without further comment.

                                                   2
                                                  I.

           The indictment in this case charges appellant and three others (Rene Benitez,

Armando Benitez, and Jairo David Valencia) with five offenses,3 all occurring on

February 10, 1982, in Cartagena, Colombia. On that day, the four men abducted

two DEA agents (who were investigating drug trafficking between Colombia and

the United States) from their hotel room and, after leaving the city, shot the agents

and left them for dead.4 The agents survived the shooting and returned to the

United States.

           On August 28, 1997, DEA agents, using a ruse, lured appellant across the

Colombian border into Quito, Equador, and arrested him.5 The next day, appellant

appeared before the district court in the Southern District of Florida and entered a



       3
      The indictment charged all four men with one count of conspiring to murder DEA agents
engaged in the performance of their official duties, in violation of 18 U.S.C. §§ 1114 & 1117 (1994);
two counts of assaulting DEA agents with deadly weapons while they were performing official
duties, in violation of 18 U.S.C. §§ 111 & 2 (1994); and two counts of robbing DEA agents of
personal property belonging to the United States (official United States government passport and
DEA credentials), in violation of 18 U.S.C. §§ 2112 & 2 (1994).
   4
     The details of the crime alleged in the instant indictment are set out in an opinion of this court
affirming the conviction, after trial, of one of appellant’s co-conspirators. See United States v.
Benitez, 741 F.2d 1312, 1313-15 (11th Cir. 1984).
   5
     Appellant does not challenge the district court’s jurisdiction to try him for the offenses charged
in the instant indictment. In fact, one of his co-conspirators, Armando Benitez, brought such a
challenge to this court and we rejected it. See Benitez, 741 F.2d at 1316-17.

                                                  3
not guilty plea. On April 28, 1998, appellant moved the court to dismiss the

indictment. He argued that because he had been convicted in Colombia for the

conduct alleged in the indictment, the double jeopardy provision of the ICCPR

barred his prosecution. That provision, Article 14(7), states that “[n]o one shall be

liable to be tried or punished again for an offence6 for which he has already been

finally convicted or acquitted in accordance with the law and penal procedure of

each country.” The district court denied appellant’s motion, holding that the

ICCPR’s double jeopardy provision precluded appellant’s reprosecution in

Colombia but did not bar his prosecution in the United States. See Benitez, 28 F.

Supp. 2d at 1363-64.7



                                                   II.


    6
        British spelling is used in the original. We retain this spelling when referring to the original
text.
   7
      The court assumed that appellant had been convicted in Colombia as alleged in his motion to
dismiss. The court did so after appellant’s counsel represented that he could provide the court with
documental proof of his conviction (appellant contends that he was prosecuted in Colombia on
charges of attempted murder and impersonating an officer and that, following his conviction, he was
incarcerated in Colombia for forty months and ten days, followed by four years of supervised
release). The Government did not contest this representation; however, it did question whether the
Colombian adjudication was for the same offenses alleged in the instant indictment for the purpose
of applying the double jeopardy rule of Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct.
180, 182, 76 L. Ed. 306 (1932) (“[W]here the same act or transaction constitutes a violation of two
distinct statutory provisions, the test to be applied to determine whether there are two offenses or
only one is whether each provision requires proof of an additional fact which the other does not.”).
That rule has no application in this case.

                                                    4
      We have jurisdiction under section 28 U.S.C. § 1291 (1994) to entertain

appeals of final judgments; the denial of a pretrial motion to dismiss on double

jeopardy grounds is considered a final judgment even though it “lacks the finality

traditionally considered indispensable to appellate review.” Abney v. United

States, 431 U.S. 651, 659, 97 S. Ct. 2034, 2040, 52 L. Ed. 2d 651 (1977); United

States v. Carter, 60 F.3d 1532, 1534 (11th Cir. 1995). We review de novo a

district court’s decision to deny a motion to dismiss based on double jeopardy

grounds because it presents a pure question of law. See United States v. Baptista-

Rodriguez, 17 F.3d 1354, 1360 (11th Cir. 1994).



                                           III.

                                           A.

      Article 2(1) of the ICCPR provides that a state that becomes party to the

treaty “undertakes to respect and to ensure to all individuals within its territory and

subject to its jurisdiction the rights recognized in the present Covenant, without

distinction of any kind, such as race, colour, sex, language, religion, political or

other opinion, national or social origin, property, birth or other status.” Among

those rights a state “undertakes to respect and ensure” are the right to life, see art.

6; freedom from torture, see art. 7; the right to a fair trial, see art. 14; freedom of


                                            5
opinion and expression, see art. 19; and freedom of association, see art. 22.8 On

September 8, 1992, the United States, following the advice and consent of the

Senate,9 became a party to the ICCPR, at which time the treaty became, coexistent

with the United States Constitution and federal statutes, the supreme law of the

land.10

        As noted, appellant claims that Article 14(7) of the ICCPR bars his

prosecution on the instant indictment. Article 14(7) provides that, “[n]o one shall

be liable to be tried or punished again for an offence for which he has already been

finally convicted or acquitted in accordance with the law and penal procedure of

each country.” Appellant contends, in his brief, that Article 14(7) creates an

international double jeopardy bar that “is broader than modern constructions of the

[U.S.] Constitution’s Double Jeopardy Clause” and that “[t]he obligations under

the ICCPR run not only between all State parties to the agreement but they also run

  8
    The Senate gave its consent to the ICCPR subject to the following declaration: “That the United
States declares that the provisions of Article 1 through 27 of the Covenant are not self-executing.”
138 Cong. Rec. S4781, S4783 (daily ed. Apr. 2, 1992); 31 I.L.M. 645, 659 (1992); see also United
States v. Postal, 589 F.2d 862, 875-76 (5th Cir. 1979) (explaining that treaties that are not self-
executing require implementing legislation before individuals can rely on their provisions in U.S.
courts).
   9
    “[The President] shall have Power, by and with the Advice and Consent of the Senate, to make
Treaties, provided two thirds of the Senators present concur . . . .” U.S. Const. art. II, § 2, cl. 2.
   10
      “[A]ll Treaties made . . . under the Authority of the United States, shall be the supreme Law
of the Land; and the Judges in every State shall be bound thereby, any Thing in the Constitution or
Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl. 2.

                                                  6
between a State party and any individual within that State.”11 Albeit a matter of

first impression, appellant’s argument can be dismissed rather easily; it is clearly

contradicted by the language of the ICCPR as well as Article 14(7)’s legislative

history and the United Nations Human Rights Committee’s (the “HRC”)12

interpretation of this provision.



                                                 B.

         Naturally, our first focus in interpreting the ICCPR is its plain language. See

Eastern Airlines, Inc. v. Floyd, 499 U.S. 530, 534, 111 S. Ct. 1489, 1493, 113 L.

Ed. 2d 569 (1991) (“When interpreting a treaty, we ‘begin with the text of the

treaty and the context in which the written words are used.’ ”) (quoting

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699, 108 S. Ct.


    11
       At the hearing on his motion to dismiss, appellant accused the Government of “domestic
tunnel vision” and argued that the ICCPR is a code of human rights for those living in a “brave new
world,” “a global village [where] certain rights are now universally guaranteed for each individual
no matter where they live and no matter where they go in the world.”
   12
       The HRC was established in 1977 in accordance with Article 28 of the ICCPR. The HRC is
charged with implementing and interpreting the ICCPR as well as monitoring its compliance. See
arts. 28-45. It fulfills this task by having state parties submit reports concerning their compliance
efforts, see art. 40; by considering complaints (“communications”) by one state party alleging a
violation of the ICCPR by another state party, see art. 41; and for those state parties which have
ratified the First Optional Protocol, the HRC has jurisdiction to hear complaints from individuals
against their own state, see Optional Protocol to the International Covenant on Civil and Political
Rights, opened for signature, Dec. 16, 1966, 999 U.N.T.S. 302, 6 I.L.M. 383 (1967) (entered into
force Mar. 23, 1976). The HRC responds to these communications with published findings called
“views.” The United States has not ratified the First Optional Protocol.

                                                 7
2104, 2108, 100 L. Ed. 2d 722 (1988)). If the language of the treaty is clear and

unambiguous, as with any exercise in statutory construction, our analysis ends

there, and we apply the words of the treaty, as written. See Chan v. Korean Air

Lines, Ltd., 490 U.S. 122, 135, 109 S. Ct. 1676, 1684, 104 L. Ed. 2d 113 (1989)

(“[T]o alter, amend, or add to any treaty, by inserting any clause, whether small or

great, important or trivial, would be on our part an usurpation of power, and not an

exercise of judicial functions. It would be to make, and not to construe a treaty.”)

(quoting In re The Amiable Isabella, 19 U.S. (6 Wheat.) 1, 71, 5 L. Ed. 191

(1821)).

      Finally, although treaties are to be liberally construed, Air France v. Saks,

470 U.S. 392, 396, 105 S. Ct. 1338, 1341, 84 L. Ed. 2d 289 (1985),

      [t]his does not mean . . . that treaty provisions are construed broadly.
      Rather, this “liberal” approach to treaty interpretation merely reflects .
      . . the willingness of courts, when interpreting difficult or ambiguous
      treaty provisions, to “look beyond the written words to the history of
      the treaty, the negotiations, and the practical construction adopted by
      the parties.”

Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 638-39 (5th Cir. 1994)

(quoting Eastern Airlines, Inc., 499 U.S. at 535, 111 S. Ct. at 1493 (citations

omitted)); see also Washington v. Washington State Commercial Passenger

Fishing Vessel Ass’n, 443 U.S. 658, 675, 99 S. Ct. 3055, 3069, 61 L. Ed. 2d 823



                                          8
(1979) (“[I]t is the intention of the parties . . . that must control any attempt to

interpret [a] treat[y].”).



                                           C.

       The clear language of the ICCPR manifests that its provisions are to govern

the relationship between an individual and his state, and, not as appellant argues,

the relationship between sovereigns. In other words, the ICCPR is concerned with

conduct that takes places within a state party; its provisions do “not purport to

regulate affairs between nations.” Benitez, 28 F. Supp. 2d at 1363. Reminders of

this framework are replete within the ICCPR. For instance, Article 2(1), quoted

above, provides that the obligations of the state under the treaty extend to “all

individuals within its territory and subject to its jurisdiction.” Further examples of

the intra-national character and jurisdictional limitations of the ICCPR’s

guarantees are found in Article 12 (“Everyone lawfully within the territory of a

State shall, within that territory, have the right to liberty of movement . . .”);

Article 13 (“Any alien lawfully in the territory of a State Party to the present

Covenant may be expelled therefrom only in pursuance of a decision reached in

accordance with law . . .”); Article 23(1) (“The family is the natural and

fundamental group unit of society and is entitled to protection by society and the


                                            9
State.”); Article 27 (“In those States in which ethnic, religious or linguistic

minorities exist . . .”); and Article 50 (“The provisions of the present Covenant

shall extend to all parts of federal States without any limitations or exceptions.”).

        With respect to Article 14(7), in particular, the clear language itself

circumscribes the reach of the double jeopardy provision. First, the provision bars

a successive prosecution only when the second criminal proceeding is for the same

“offence.” A broader formulation would have used the word “act,” “action,” or

“conduct.” See Marc J. Bossuyt, Guide to the “Travaux Preparatoires” of the

International Covenant on Civil and Political Rights 316 (1987) (hereinafter

Bossuyt) (noting that the drafters of Article 14(7) specifically chose the word

“offence” rather than “action” although “[s]ome representatives would have

preferred the adoption of a wider formula prohibiting successive trials, not only for

the same ‘offence,’ but also for the same ‘actions’ ”).13 The bar to re-prosecution




   13
       Similarly, Protocol 7 of the European Convention on Human Rights provides, “[n]o one shall
be liable to be tried or punished again in criminal proceedings under the jurisdiction of the same
State for an offence for which he has already been finally acquitted or convicted in accordance with
the law and penal procedure of that State.” Protocol No. 7 to the European Convention for the
Protection of Human Rights and Fundamental Freedoms, art. 4, Nov. 22, 1984, Europ. T.S. No. 117
, 24 I.L.M. 435 (1985); see also Buzunis v. Greece, App. No. 22997/93 (Dec. 2, 1994) (Commission
report), available in HUDOC, (visited Mar. 21, 2000)  (stating
that “neither the [European Convention on Human Rights] nor any of the additional Protocols does,
either expressly or implicitly, guarantee the principle of n[on] bis in idem in respect of convictions
in different States.”).

                                                 10
for the “same offense” is a concept with which jurists in this country are intimately

familiar. See Blockburger, 284 U.S. at 304, 52 S. Ct. at 182.

       Second, the bar against successive prosecutions in Article 14(7) is only for

those individuals who have “already been finally convicted or acquitted in

accordance with the law and penal procedure of each country.” art. 14(7)

(emphasis added). Thus, a successive prosecution is barred only when the accused

is tried under the same law and criminal procedure. Intuitively, this would only

happen when the second prosecution takes place in the same country. Clearly,

then, a state party could try an individual under its law even though the individual

has already been prosecuted for the same conduct under another party state’s

criminal code. See Bossuyt, supra, at 316 (noting that the delegates recognized

that Article 14(7), as written, allowed a “State . . . to try, in accordance with its

laws, persons already sentenced for the same offence by the courts of another

country.”). In sum, country X faithfully complies with its obligation under the

ICCPR even when it prosecutes an individual previously convicted or acquitted in

country Y if the conduct that is the subject of the prosecution in X constitutes an

“offence” under the laws of country X.14

      14
         In sharp contrast to the language of Article 14(7), the statute the International Law
Commission drafted for the creation of an international criminal court “ma[de] a deliberate departure
from the long-standing notion that sovereign nations are not required to give legal effect to each
other’s penal judgments.” Lara A. Ballard, Note, The Recognition and Enforcement of International

                                                 11
        Finally, and “[m]ost importantly perhaps,” Benitez, 28 F. Supp. 2d at 1364,

the HRC, the body charged under the ICCPR with monitoring its implementation,

has spoken on this issue and has endorsed the view that “article 14, paragraph 7 . . .

does not guarantee non bis in idem with regard to the national jurisdictions of two

or more States.”15 In A.P. v. Italy, an Italian citizen filed a communication with the

Criminal Court Judgments in U.S. Courts, 29 Colum. Hum. Rts. L. Rev. 143, 172 (1997) (hereinafter
Ballard). Article 42 of the draft provided, “[n]o person shall be tried before any other court for acts
constituting a crime . . . for which that person has already been tried by the Court.” Draft Statute
For An International Criminal Court, Report Of The International Law Commission On The Work
Of Its Forty-Sixth Session, art. 42, U.N. GAOR, 49th Sess., Supp. No. 10, at 43-161, U.N. Doc.
A/49/10 (1994). The official commentary to Article 42 acknowledged that this language was
necessary in order to offer “a greater degree of protection against double jeopardy” than “Article
14(7) [of the ICCPR, which] has been interpreted as limited to trials within a single jurisdiction.”
Id. at cmt. 2. The final version of the International Criminal Court statute, adopted by the United
Nations Diplomatic Conference on Plenipotentiaries on the Establishment of an International
Criminal Court, reads, “[n]o person shall be tried by another court for a crime . . . for which that
person has already been convicted or acquitted by the Court.” Rome Statute on the International
Criminal Court, art. 20(2), opened for signature July 17, 1998, U.N. Doc. A/CONF.183/9 (1998)
(not yet in force), 37 I.L.M. 999 (1998).
        In addition, Ballard observed the following:
        The general rule of international law is that, in the absence of a treaty, sovereign
        states are not obligated to enforce each other’s penal judgments . . . . This means that
        if an act constitutes an offense within a state’s jurisdiction, the state has a right to
        prosecute the act regardless of whether other states might already have done so.
        Article 14(7) of the [ICCPR] preserves this important limitation on international
        double jeopardy protection, specifying that “no one shall be liable to be tried or
        punished again for an offence for which he has already been finally convicted or
        acquitted in accordance with the law and penal procedure of each country.” Other
        international documents, as well as the Fifth Amendment of the U.S. Constitution,
        also recognize this caveat. This rule is not only recognized by the U.S. Supreme
        Court, but is also reflected within the U.S. federalist structure as the “dual
        sovereignty” doctrine.
Ballard, supra, at 173-74 (footnotes and citations omitted).
   15
      A.P. v. Italy, (view adopted Nov. 2, 1987 at 31st Sess.) Communication No. 204/1986, at para.
7.3, Report of the Hum. Rts. Comm., 43rd Sess., Supp. No. 40, at 242, U.N. Doc. A/43/40 (1988)
(attached to this opinion as an appendix).

                                                  12
HRC claiming that the Italian government, in violation of Article 14(7), punished

him for an offense for which he had already been tried and convicted in

Switzerland. Italy claimed that there was no violation of the ICCPR’s double

jeopardy provision since this provision did not protect the principle of international

non bis in idem. Italy further argued that Article 14(7) “must be understood as

referring exclusively to the relationships between judicial decisions of a single

State and not between those of different States.” Id. at para. 5.3. The HRC agreed

with Italy and concluded that Article 14(7) “prohibits double jeopardy only with

regard to an offence adjudicated within a given State.” Id. at para. 7.3. Appellant

fails to explain why we should depart from the HRC’s revealing “view.” Cf.

Knight v. Florida, ____ U.S. ____, 120 S. Ct. 459, 464, 145 L. Ed. 2d 370 (1999)

(Breyer, J., dissenting in denial of certiorari) (citing a view of the HRC and finding

it helpful even though it was not binding); Maria v. McElroy, 68 F. Supp. 2d 206,

232 (E.D.N.Y. 1999) (“The Human Rights Committee’s General Comments and

decisions in individual cases are recognized as a major source for interpretation of

the ICCPR.”).



                                         IV.




                                          13
       For the forgoing reasons, we conclude that Article 14(7) of the ICCPR

cannot be invoked defensively to avoid a prosecution in the courts of the United

States despite an earlier prosecution for the same offense in the courts of another

state party.

       AFFIRMED.




                                         14
                                        [APPENDIX]


                                       A. P. v. ITALY

                             Communication No. 204/1986
                         Decision adopted on 2 November 1987
                               at the thirty-first session1

       Submitted by: A. P. [name deleted]
Alleged victim: The author
State party concerned: Italy
Date of communication: 16 January 1986 (date of initial letter)

     The Human Rights Committee, established under article 28 of the International
Covenant on Civil and Political Rights,

       Meeting on 2 November 1987,

       Adopts the following:

                                 Decision on admissibility

1. The author of the communication (initial letter dated 16 January 1986 and a
further letter of 7 September 1987) is A. P., an Italian citizen born on 12 March
1940 in Tunisia, at present residing in France. He claims to be the victim of a
violation of article 14, paragraph 7, of the Covenant by the Italian Government. He
is represented by counsel.
2.1. The author states that he was convicted on 27 September 1979 by the Criminal
Court of Lugano, Switzerland, for complicity in the crime of conspiring to
exchange currency notes amounting to the sum of 297,650,000 lire, which was the
ransom paid for the release of a person who had been kidnapped in Italy in 1978.

   1
     Pursuant to rule 85 of the provisional rules of procedure, Committee member Fausto Pocar did
not take part in the adoption of the decision.


                                               15
He was sentenced to two years’ imprisonment, which he duly served. He was
subsequently expelled from Switzerland.
2.2. It is claimed that the Italian Government, in violation of the principle of non
bis in idem, is now seeking to punish the author for the same offence as that for
which he had already been convicted in Switzerland. He was thus indicted by an
Italian court in 1981 (after which he apparently left Italy for France) and on 7
March 1983 the Milan Court of Appeal convicted him in absentia. On 11 January
1985, the Second Division of the Court of Cassation in Rome upheld the
conviction and sentenced him to four years’ imprisonment and a fine of 2 million
lire.
2.3. The author invokes article 14, paragraph 7, of the Covenant, which provides:
      “No one shall be liable to be tried or punished again for an offence for
      which he has already been finally convicted or acquitted in
      accordance with the law and penal procedure of each country.”

He further rejects the Italian Government’s interpretation of this provision as being
applicable only with regard to judicial decisions of the same State and not with
regard to decisions of different States.

2.4. The author further indicates that in 1984 the Italian Government addressed an
extradition request to the Government of France, but that the Paris Court of
Appeal, by judgement of 13 November 1985, denied extradition because it would
violate French ordre public to make the author suffer two terms of imprisonment
based on the same facts.

3. The Committee has ascertained that the same matter has not been submitted to
another procedure of international investigation or settlement.

4. By its decision of 19 March 1986, the Working Group of the Human Rights
Committee transmitted the communication under rule 91 of the provisional rules of
procedure to the State party concerned, requesting information and observations
relevant to the question of the admissibility of the communication, in particular
details of the effective remedies available to the author in the particular
circumstances of his case. It also requested the State party to provide the
Committee with the text of any court orders or decisions of relevance to the case,
including the 1981 indictment of the author, the judgement of 7 March 1983 of the

                                          16
Milan Court of Appeal and the judgement of 11 January 1985 of the Court of
Cassation in Rome.

5.1. In its submission under rule 91, dated 24 June 1987, the State party provides
copies of the court orders and decisions in the author’s case and objects to the
admissibility of the communication, which it considers unfounded (sans
fondement). In particular, the State party argues that Mr. P. was tried for two
different offences in Switzerland and in Italy.

5.2. The State party first provides an outline of the factual situation:

             “A few months after the kidnapping of M. G. M., in Milan on
      25 May 1978, and the payment by her family of 1,350 million lire,
      attempts were made to ‘launder’ sums deriving from the crime. In
      particular, on 4 September 1978, a person later identified as J. M. F.
      attempted to convert into a bank cheque the sum of 4,735,000 lire at
      the Milan branch of the Banca Nazionale del Lavoro; on 6 September
      1978, the same individual negotiated the sum of 120 million lire at
      several banks in Lugano (Switzerland); on 12 September 1978, again
      at different banks in Lugano, J. M. F., this time accompanied by the
      author changed 100 million lire into Swiss francs. On that occasion,
      the Swiss police intervened and J. M. F. absconded, while A. P. was
      arrested. Some time later, a further sum of 57,650,000 lire was found
      hidden in a rented car that had been used by J. M. F. and A. P. to
      travel to Switzerland.”

5.3. The State party then rejects the author’s contention that article 14, paragraph 7,
of the Covenant protects the principle of “international non bis in idem”. In the
opinion of the State party, article 14, paragraph 7, must be understood as referring
exclusively to the relationships between judicial decisions of a single State and not
between those of different States.

6. In his comments, dated 7 September 1987, the author contends that his
allegations with respect to a violation of article 14, paragraph 7, are well founded
and argues that article 14, paragraph 7, of the Covenant should be interpreted
broadly, so as to apply to judicial decisions of different States.



                                           17
7.1. Before considering any claims contained in a communication, the Human
Rights Committee shall, in accordance with rule 87 of its provisional rules of
procedure, decide whether or not it is admissible under the Optional Protocol to the
Covenant.

7.2. The Committee notes that the State party does not claim that the
communication is inadmissible under article 5, paragraph 2, of the Optional
Protocol. With regard to article 5, paragraph 2 (a), the Committee observes that the
matter complained of by A. P. has not been submitted to another procedure of
international investigation or settlement. With regard to article 5, paragraph 2 (b),
the State party has not claimed that there are domestic remedies which the author
could still pursue in his case.

7.3. With regard to the admissibility of the communication under article 3 of the
Optional Protocol, the Committee has examined the State party’s objection that the
communication is incompatible with the provisions of the Covenant, since article
14, paragraph 7, of the Covenant, which the author invokes, does not guarantee
non bis in idem with regard to the national jurisdictions of two or more States. The
Committee observes that this provision prohibits double jeopardy only with regard
to an offence adjudicated in a given State.

8. In the light of the above, the Human Rights Committee concludes that the
communication is incompatible with the provisions of the Covenant and thus
inadmissible ratione materiae under article 3 of the Optional Protocol.

9. The Human Rights Committee therefore decides:

      (a) That the communication is inadmissible;

      (b) That this decision shall be communicated to the State party and the
      author of the communication.




                                         18